Citation Nr: 0637202	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-03 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the veteran's son, D., may be recognized as a 
helpless child. 

2.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.  The veteran's son, D., who is the subject of 
the appeal for recognition as a helpless child, was born on 
March [redacted], 1982, and attained the age of 18 on March [redacted], 2000.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2003 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(the RO), which determined that the veteran's son, D., was 
not entitled to benefits as a "child" on the basis of 
permanent incapacity for self support by reason of mental or 
physical defects at the date of attaining the age of 18 under 
the provisions of 38 C.F.R. § 3.356.  

In May 2005, the veteran presented personal testimony during 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record. 

The issue of entitlement to an initial disability evaluation 
in excess of 50 percent for PTSD is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran's son, D., was born on March [redacted], 1982, and 
attained the age of 18 on March [redacted], 2000.  

2.  Prior to and at the age of attaining 18, D. had obtained 
a high school equivalency diploma and he attended classes at 
a community college.     

3.  D. has not been shown to have been permanently incapable 
of self-support by reason of a mental or physical defect 
prior to and at the age of 18. 


CONCLUSION OF LAW

The criteria for entitlement to VA benefits for D. as a 
helpless child on the basis of permanent incapacity for self-
support by reason of mental or physical defects prior to and 
at the age of 18 have not been met.  38 U.S.C.A. § 101(4)(A) 
(West 2002); 38 C.F.R. § 3.356 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, not afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in May 2003 and April 2005.  
The letters notified the veteran of what information and 
evidence must be submitted to substantiate the claim for 
entitlement to VA benefits for D. as a helpless child, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence that pertains to the claim to the RO.  The 
content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice letter was provided to the veteran 
subsequent to the initial AOJ unfavorable decision, the Board 
finds that there is no prejudice to the veteran.  As noted 
above, the veteran was provided with content-complying notice 
in May 2003 and April 2005.  After the VCAA notice was 
provided in April 2005, the veteran had almost four months to 
respond to the notice and submit additional evidence in 
support of his claim.  The claim was readjudicated in August 
2005 and September 2005.  The Board also points out that the 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Board finds that the duty to assist has been met.  The 
veteran has submitted medical evidence in support of the 
claim.  In an April 2005 letter, the RO notified the veteran 
of the evidence that he could submit to substantiate the 
claim and the RO indicated that such evidence consisted of 
statements from his son D.'s physicians showing the extent of 
D.'s disability, statements from D.'s school showing D.'s 
prognosis, statements from D.'s employers, or statements from 
two persons who have knowledge of D.'s disabilities at the 
age of 18.  The RO also asked the veteran to submit releases 
which would authorize the RO to obtain information about D., 
including information from the Social Security 
Administration.  The veteran did not submit any information 
from D.'s schools or statements from persons who have 
knowledge of D.'s disability.  The veteran did submit medical 
evidence from D.'s treating physicians.  The veteran did not 
provide the RO with a release which would authorize the RO to 
obtain any information or evidence from D.'s school or from 
the Social Security Administration.  The duty to assist is 
not always a one-way street.  If the claimant wants help, he 
or she cannot passively wait for it in those circumstances 
where he or she may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Without releases from the 
veteran, the RO was unable to obtain pertinent evidence.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Pertinent Law and Regulations

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356 (2006).

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self- support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case. Rating criteria applicable to disabled 
veterans are not considered controlling.  38 C.F.R. § 3.356 
(2006).

Principal factors for consideration are:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356 (2006).

The Court has held that in cases such as this, the "focus of 
analysis must be on the claimant's condition at the time of 
his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 
445 (1993).  In other words, for purposes of initially 
establishing helpless child status, the claimant's condition 
subsequent to his or her eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his or her 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis, that is, whether there is improvement 
sufficient to render the claimant capable of self-support.  
Id.  If the claimant is shown to be capable of self-support 
at eighteen, VA is required to proceed no further.  Id. 

Discussion

The veteran asserts that D., his son, is permanently 
incapable of self-support prior to and at the date of 
attaining the age of 18 years.  D. was born on March [redacted], 
1982, and attained the age of 18 years on March [redacted], 2000.  In 
a May 2003 statement, the veteran indicated that his son D. 
was born with hemophilia A with inhibitors, contracted 
hepatitis C at 4 years old, and had two heart attacks at 8 
years old due to treatment.  The veteran indicated that as a 
result, D. developed a cardiac ventricular aneurysm.  The 
veteran indicated that the prognosis of D.'s cardiac 
condition is unknown.  The veteran stated that as a result of 
hemarthrosis in the joints, D. had severe arthritis and he 
underwent a right ankle fusion making ambulation difficult 
and painful.  The veteran stated that D. would soon need a 
left ankle fusion.  The veteran stated that due to D.'s 
severe constant pain, he required narcotics for pain relief.  
The veteran also asserted that D. has severe emotional 
problems.  The veteran stated that the conditions were 
irreversible and D. received Social Security benefits.     

After a full review of the record, the Board concludes that 
the claim must be denied.  Although there is competent 
medical evidence of record that D. has physical disabilities 
and a learning disability, the evidence fails to establish 
that that he was incapable of self-support by reason of 
physical and mental defects before and at the date of 
attaining the age of 18 years.  

The evidence of record shows that D. has hemophilia A with a 
high responder inhibitor which has been suppressed with an 
immune tolerance technique.  The hemophilia was detected at a 
young age and D. was started on treatment for hemophilia at 
age 15 months.  His inhibitor was ascertained at age 4.  
Since then, he has had a variety of therapeutic interventions 
including the use of porcine factor VIII, prothrombin complex 
concentrates, and an immune tolerance induction regimen, at 
age 10, with the resulting disappearance of his inhibitor 
titer.  Since then, D. has utilized FEIBA on an as needed 
basis for hemorrhage episodes, as well as recombinant factor 
VII with good clinical response.  In 1997, at age 15, D. 
began treatment with Dr. J.L., Professor of Pediatrics and 
Director of Pediatric Hematology, at the U. of N., School of 
Medicine.  In the time period of 1990 to 1997, D. was having 
120 or so bleeds per year due to the hemophilia and the 
bleeds involved the right ankle, soft tissue, and muscles.  
The record shows that in 1997, Dr. J.L. restarted the immune 
tolerance treatment at 6,000 units/48 hours with a gradual 
drop in D.'s inhibitor to a titer of zero.  See the March 
1997 Initial Consultation Report by Dr. J.L. and the January 
2000 consultation report by Dr. L.L.     

The evidence of record shows that D. has had a multiplicity 
of problems referable to hemophilia A.  At age 8, while 
taking FEIBA and prothrombin complex concentrates, D. had 
myocardial infarctions at two sites in the myocardium and a 
ventricular aneurysm.  At age 12 or 13, he was found to have 
two herniated discs.  He was also found to have hepatitis C 
which is thought to be due to a blood transfusion at age 4 or 
5.  See the March 1997 Initial Consultation Report by Dr. 
J.L. and the January 2000 consultation report by Dr. L.L.     

The medical evidence shows that D. has done remarkably well 
and became more physically active since beginning treatment 
for the hemophilia with Dr. J.L..  The evidence of record 
shows that in January 1998, at age 15, D. started on physical 
therapy.  Treatment consisted of home exercise program 
instruction, patient education, upper and lower extremity 
strengthening activities, back stabilization, and aerobic 
activities.  The February 1998 Physical Therapy discharge 
summary indicates that D's physical therapy goals were all 
met or nearly met.  D. was discharged from physical therapy 
at that time due to increased progress and increased ability 
to maintain his fitness program at a gym.  

In a June 1999 letter, Dr. J.L. stated that D.'s change to a 
different commercial factor 8 preparation, Monoclate P to 
Hemophil M, had not resulted in return of D.'s inhibitor.  
Dr. J.L. indicated that the data suggested, at least at this 
point in time, that with utilization of this product, D. had 
at least a normal recovery and reasonable survival within the 
reliability of the assays performed.  Dr. J.L. stated that 
clinically, it was his understanding that D. was doing 
remarkably well without any problems referable to any 
hemorrhagic episodes, and in fact, D. was maintaining a very 
active physical program.  Dr. J.L. stated that the only issue 
relevant to D. was in regard to his hepatitis C and 
consideration for need to treatment.   

The evidence of record shows that prior to and at the time of 
attaining age 18, D. was continued on a treatment of a 
prophylactic infusion program utilizing Hemophil M 3000 
units/day.  The record shows that in the five years of the 
treatment regimen, (from 1997 to 2002), D. did very well on 
this treatment without any major bleeds.  D. only had one 
bleed in his target joint, in his ankle, over the last five 
years.  See the November 2002 evaluation report from Dr. 
J.B., of the Hemophilia Treatment Center.  In an April 2000 
letter, Dr. J.L., Pediatric Hematologist, stated that from an 
overall prospective, D. has done remarkably well since moving 
to Las Vegas.  Dr. J.L. stated that D. was on a prophylactic 
infusion program of factor 8.  Dr. J.L. recommended that D. 
continue the infusion regimen adjusting his dosage as needed.  
Dr. J. L. indicated that since his last communication in June 
1999, D. had undergone successful ankle surgery and his only 
other problem was the status of his Hepatitis C.  D. was age 
18 at the time of this letter.  Also of record is a letter 
from the veteran to Dr. J.L.  In a March 2000 letter, the 
veteran thanked Dr. J.L. for the referral of D. to Dr. L. in 
Los Angeles.  The veteran indicated that D.'s surgery [to the 
right ankle] went beautifully and D. was recovering better 
than expected.  The veteran stated that he was aware of the 
miracle that occurred when they met Dr. J.L. in Las Vegas.  
The veteran stated that D. went from an invalid with two 
custom-made wheel chairs to a healthy young man who attends 
karate lessons.  The veteran stated that D. could look 
forward to a normal life thanks to Dr. J.L.  
  
In a January 2001 evaluation report, Dr. J.L., Pediatric 
Hematology, indicated that although D. had had a multiplicity 
of problems referable to the hemophilia A, for all practical 
purposes, he was doing extremely well and one would suspect 
that he should have a relatively normal life span referable 
to the status of his hemophilia.  The only issue was the 
status of the hepatitis C and whether this would have any 
long-term implications for him.  Dr. J.L stated that at this 
point in time, there was no evidence of this.  The Board 
notes that D. was age 18 at the time of this report.  

The medical evidence of record shows that since reaching age 
18, D. continued to do very well on the drug regimen without 
any major bleeds.  See the November 2002 evaluation report, 
Dr. J.B., of the Hemophilia Treatment Center.  The Board 
finds that the medical evidence of record shows that prior to 
and at the time of attaining the age of 18, D. was not 
permanently incapacitated for self-support by reason of the 
severe hemophilia A.  D.'s treating physicians indicated that 
with utilization of the current treatment regimen, D. had at 
least a normal recovery without any problems due to any 
hemorrhagic episodes.  The evidence shows that during the 
time prior to and at the age of 18, D. was able to work 
towards a high school equivalency diploma and attend 
community college classes.  

Regarding D.'s orthopedic disabilities, the evidence of 
record shows that in January 2000, two months prior to 
reaching age 18, D. underwent a right ankle fusion secondary 
to advanced hemophiliac arthropathy of the right ankle joint.  
A January 2000 orthopedic history and physical examination 
report notes that D. had a history of hemophilia A severe, 
with a chief complaint of pain from hemophiliac arthropathy 
of the right ankle.  D. wore a posterior molded orthosis; D. 
indicated that when he took off the brace, his ankle was 
severely painful and essentially non-functional.  The 
diagnostic impression was advanced hemophiliac arthropathy of 
the right ankle.  D. underwent a right ankle fusion.  

The record shows that at age 18, subsequent to the right 
ankle fusion, D. experienced some swelling, stiffness, pain, 
and discomfort in the ankles.  An April 2000 treatment record 
by Dr. J.L., Jr., orthopedist, indicates that D.'s right 
ankle fusion was doing well.  D. was essentially pain free 
early in the day and then during the day, he had some 
swelling in the ankle and felt some discomfort toward the end 
of the day.  D. had been wearing his polypropylene splint.  
X-ray revealed that the ankle fusion appeared to be very 
solid, in fact, substantially ahead of schedule.  Dr. J.L., 
Jr., noted that D. was now twelve weeks post operative and he 
believed D. could be out of his ankle orthosis; however, if 
he started having increased pain, he should go back to the 
orthosis.  Dr. L. stated that D. should avoid any vigorous 
activities but he could walk as much as he wanted.  Dr. L. 
stated that he would like to check D. again in a six months 
and if D. had any swelling in the ankle during the day, Dr. 
L. recommended an elastic stocking and elevation of the foot.  

In a January 2001 evaluation report, Dr. J.L. noted that 
there has been consideration of having D. undergo orthopedic 
reevaluation of the chronic ankle arthropathy in view of the 
fact that D. has had recent ongoing problems with both of his 
ankles being stiff in the morning and after extensive weight 
bearing and pain.  Dr. J.L. stated that D. took Narco for 
ankle pain and occasionally took Adoral.  Physical 
examination was normal except for right ankle decreased range 
of motion secondary to the ankle fusion.  There was full 
range of motion in the left ankle.  The Board finds that 
prior to and at the time of attaining the age of 18, D. was 
not permanently incapacitated for self-support by reason of 
the right and left ankle disabilities.  The evidence shows 
that at that time, D. had ankle pain and stiffness, and 
limitation of motion, and he was treated with pain 
medication.  

The medical evidence of record shows that D. has had 
increased pain in the ankles after age 18.  At age 19, D. 
complained of pain in the left ankle and the right ankle was 
mildly symptomatic.  See the treatment records from Dr. J.L., 
Jr., orthopedist.  In an April 2004 record, Dr. J.L., Jr., 
indicated that D. sought treatment for hemophiliac 
arthropathy of both ankles.  Dr. J.L., Jr., noted that D. was 
on far more exogenous narcotics than he would expect given 
the minor changes on the X-ray examination and the pain was 
more incapacitating than he would expect.  Dr. J.L., Jr., 
noted that the left ankle and both subtalar joints did not 
look like they would need surgery for a long time, if ever.  
At the time of the April 2004 treatment, D. was age 22.  The 
Board notes that the focus of analysis for purposes of 
initially establishing helpless child status must be on the 
claimant's condition at the time of his or her 18th birthday.  
See Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For the 
purposes of initially establishing helpless child status, the 
claimant's condition subsequent to his or her eighteenth 
birthday is not for consideration.  However, the Board 
believes that evidence of his condition within a reasonable 
time after his 18th birthday sheds light on his condition at 
the time of attaining that age.

Regarding D.'s back disability, treatment records show that 
in 1998, at age 16, D. was treated for low back pain.  An 
October 1998 treatment record from the D. Orthopedic Center 
indicates that D. reported having a flare-up of chronic back 
pain after he tripped and fell.  He complained of pain in 
both thighs but the symptoms were predominantly in his low 
back.  Examination revealed tenderness to deep palpation over 
the paralumbar region.  There were no motor or sensory 
deficits.  The diagnosis was mechanical back pain secondary 
to disc disruption at L4-5 and right ankle degenerative 
osteoarthritis.  Magnetic Resonance Imaging (MRI) findings 
were consistent with advanced degenerative disc changes.  It 
was noted that D.'s symptoms were consistent with a 
mechanical back problem.  It was recommended that D. continue 
a stabilization home exercise program with a trainer.  While 
the veteran contends that D. was permanently incapable for 
self support at the time of age 18 due to a back disability, 
there is no competent evidence of record which establishes 
that prior to or at the age of 18, D. was permanently 
incapacitated due to the back disability.  Dr. J.L. noted in 
his January 2001 report that the only skeletal abnormalities 
were referable to D.'s right ankle, and there is no medical 
evidence which addresses D.'s back disability at the time of 
attaining age 18.  

Regarding D.'s intellectual and cognitive functioning, the 
record shows that in May 1994, D. underwent a psychological 
evaluation by Dr. W.M., a clinical psychologist.  The purpose 
of the evaluation was to assess D.'s cognitive strengths and 
weaknesses in order to assist his transition from a private 
to a public school and to help D. cope with the demands of a 
new setting.  IQ testing revealed that D. had intellectual 
functioning in the average range.  Verbal IQ was in the 
superior range.  Performance IQ was in the average range.  It 
was noted that D. had superior to very superior skills in the 
area of verbal comprehension and reasoning.  D. had 
difficulty with mental arithmetic.  On nonverbal tasks, D. 
had superior strength on tests of visual perception.  For 
tasks of visual and spatial organization, D. was in the lower 
part of average. He had good planning and organization 
abilities.  The testing revealed a profile of a bright 
learning disabled child.    

D. underwent an educational evaluation in February 2000, one 
month prior to attaining the age of 18.  The purpose of the 
evaluation was to assess D.'s cognitive strengths and 
weaknesses in order to assist his transition from home 
schooling to a private school.  The report noted that D.'s 
medical condition had stabilized to a point where D. could be 
schooled to gain credits towards his diploma.  D. was 
administered the Wechsler Adult Intelligence Scale-Revised 
and the Kaufman Test of Educational Achievement-
Comprehensive.  D.'s Full Scale IQ was in the superior range.  
His Verbal IQ was in the superior range and the Performance 
IQ was in the bright range.  The Education Consultant 
indicated that D. would need increased time on tests as well 
as the use of a calculator and spell check device.  It was 
recommended that D. be taught strategies to encode the 
appropriate information to facilitate speed in processing 
mental and computational arithmetic tasks.  The Board finds 
that prior to and at the time of attaining the age of 18, the 
evidence shows that D. was not permanently incapacitated for 
self-support by reason of limited cognitive functioning.  

The evidence shows that prior to and at the time of attaining 
age 18, D. was home-schooled and he performed well.  See the 
September 1998 statement from Dr. J.L.  At age 18, D. 
attended community college and he planned to attend a 
university.  In a January 2001 evaluation report, Dr. J.L., 
Professor of Pediatrics and Director of Pediatric Hematology, 
at the U. of N., School of Medicine, stated that D. was 
taking courses at the local community college with the intent 
that he may attend Hofstra in the fall.  In a November 2002 
evaluation report, Dr. J.B. indicated that D. had gone to two 
years of college and was looking forward to going to UCLA 
next year.  Dr. J.B. noted that he would support D. in 
applying for a scholarship through the Hemophilia Societies.  
The Board notes that D.'s attendance in community college 
implies that he has the capacity for self-support.
  
There is no competent evidence which establishes that D. was 
permanently incapacitated for self-support by reason of 
emotional disabilities.  The medical evidence of record shows 
that at the age of 18, D. was taking the medication Zoloft.  
However, the record does not establishes that D. had 
emotional defects at the time of age 18 which would render 
him permanently incapacitated.  The evidence shows that at 
age 12, it was noted that D. had emotional disturbance.  The 
record further indicates that at age 22, D. was seeing a 
psychologist and a psychiatrist.  However, there is no 
competent evidence that D. had a permanent incapacitating 
emotional disability at the time of age 18.  As noted above, 
the focus of analysis for purposes of initially establishing 
helpless child status must be on the claimant's condition at 
the time of his or her 18th birthday.  See Dobson, supra.  
For the purposes of initially establishing helpless child 
status, the claimant's condition subsequent to his or her 
eighteenth birthday is not for consideration.   

The medical evidence of record shows that prior to and at the 
time of attaining age 18, D. was not permanently 
incapacitated by cardiovascular problems.  As noted above, D. 
has a medical history of having two myocardial infarctions at 
age 8.  However, the medical evidence shows that at age 18, 
he did not have a permanently incapacitating cardiovascular 
disorder.  In an August 1994 letter to D.'s hematologist, Dr. 
M.M., a cardiologist, stated that at the present time, based 
on both subjective and objective criteria, D. manifested no 
evidence of congestive heart failure or active ischemia.  D. 
was age 12 at this time.  In a January 2000 evaluation by Dr. 
L.L., review of systems reflected that D. was not 
functionally limited with regard to his cardiovascular 
system, and physical examination of the heart was normal.  In 
a November 2002 evaluation report, Dr. J.B. indicated that D. 
had a history of two myocardial infarctions at age 8 with 
resultant left ventricular aneurysm.  The myocardial 
infarctions were thought to be due to the use of Fiva.  D.'s 
recent evaluation had been good.  D. had good blood pressure 
and a good heart rate.  There was no heart murmur.  There is 
no competent evidence of a permanently incapacitating 
cardiovascular disease at age 18.  

The medical evidence of record shows that prior to and at the 
time of attaining age of 18, D. was not permanently 
incapacitated by hepatitis C.  Dr. L.L.'s January 2000 
evaluation shows hepatitis C by history only; D. ate well and 
denied abdominal problems.  In a January 2001 evaluation 
report, Dr. J.L. stated that D. denied any symptomatology 
referable to the hepatitis and he had not had any scleral 
icterus, easy fatigability, or pruritus.  He had not had any 
other gastrointestinal or genitourinary symptoms and except 
for occasional photophobia, he had an otherwise unremarkable 
review of symptoms.  Dr. J.L. indicated that although D. had 
had a multiplicity of problems referable to the hemophilia A, 
for all practical purposes, he was doing extremely well and 
one would suspect that he should have a relatively normal 
life span referable to the status of his hemophilia.  Dr. 
J.L. stated that the only issue was the status of the 
hepatitis C and whether this would have any long-term 
implications for D.  Dr. J.L stated that at this point in 
time, there was no evidence of this.  In a November 2002 
evaluation report, Dr. J.B., of the Hemophilia Treatment 
Center, indicated that D.'s history was positive for 
hepatitis C.  Dr. J.B. noted that recent biopsies of the 
liver had not shown any progression of liver failure at this 
time.  Examination of the abdomen was negative for 
hepatosplenomegaly.    

The Board has considered whether D.'s other disabilities or 
defects prior and at the time of attaining age 18, caused 
permanent incapacity.  A March 2001 orthopedic treatment 
record notes that transient writers cramp in the right 
forearm was diagnosed.  The orthopedist found no orthopedic 
problem with the right forearm.  At one point, it was thought 
D. had Lyme disease and he underwent treatment.  Evidence 
shows that prior to attaining the age of 18, D. had problems 
with obesity.  However, the evidence shows that at the time 
of attaining the age of 18, D. had lost a considerable amount 
of weight.  See the report by Dr. J.L. dated in January 2001.  
The medical evidence shows that D. had a seizure in January 
1998 for which he was hospitalized and evaluated.  There was 
no definitive diagnosis and although D. was initially treated 
with an anti-convulsant therapy and medication, D. had had no 
further seizures or residuals from the seizure episode and 
was on no medication for it.  See the September 1998 letter 
from Dr. J.L.  The evidence of record does not establish that 
D. is permanently incapacitated due to these disabilities or 
disorders.  

The Board has considered the veteran's statements as to D.'s 
physical and mental disabilities and defects.  The Board 
acknowledges that the veteran is a retired doctor of 
obstetrics and gynecology, and he has medical expertise as a 
doctor.  

The Court has provided guidance for weighing medical 
evidence.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, the probative value of a medical professional's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  An 
examiner's opinion must be supported by clinical evidence and 
not merely general conclusions based on a history furnished 
by the patient.  Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  "[i]t is not error for the BVA to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reason 
or bases.  It is the responsibility of the BVA,...to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Regarding the veteran's statements as to the severity of D.'s 
physical and mental disabilities and defects prior to and at 
the time of D. attaining the age of 18, the Board finds that 
the veteran's statements have limited probative value because 
the veteran's statements are essentially general conclusions 
and are not supported by the clinical evidence of record, 
such as the medical evidence from D.'s treating physicians.  
As discussed in detail above, Drs. J.L. and J.B., D.'s 
hematologists, indicated that prior to and at age 18, D. was 
responding well on the treatment regimen for the hemophilia 
and he was having a normal recovery.  The medical evidence of 
record shows that prior to and at the time of attaining age 
18, D. had mild symptomatology due to the ankle disabilities, 
he did not have symptoms of a cardiovascular disorder or 
hepatitis C.  There is no medical evidence of a permanently 
incapacitating back disability.  Regarding the veteran's 
assertions that D. had severe emotional problems and 
depression at the age 18, this is not supported by the 
medical evidence of record.  

In the present case, the Board finds the medical statements, 
reports, and letters from Drs. J.L. and J.B., D.'s 
hematologist, and Drs. J.L., Jr., and L.L., D.'s 
orthopedists, to be more probative than the statements from 
the veteran as to the degree of severity of D.'s 
disabilities.  Drs. J.L., J.B., J.L., Jr., and L.L. treated 
D. for several years.  Their medical conclusions are based 
upon this treatment and upon physical examination and 
diagnostic testing of D.  An evaluation of the probative 
value of a medical opinion is based on the medical expert's 
personal examination of the patient, the examiner's knowledge 
and skill in analyzing the data, and the medical conclusions 
reached.  The credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board finds that finds the medical statements, 
reports, and letters from Drs. J.L., J.B., J.L., Jr., and 
L.L., are more probative than the statements by the veteran, 
and the probative evidence of record establishes that D. was 
not permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  38 C.F.R. § 3.159(a)(2)(2006).  The probative 
evidence of record does not establish such incapacity.

At the hearing before the Board in May 2005, the veteran 
asserted that D. had severe osteoarthritis of the ankles and 
he could not stand for too long.  The veteran indicated that 
D. had severe low back pain due to disc disease which was not 
operable and D. was treated by a pain specialist and he 
underwent epidural injections.  The veteran stated that D. 
had hepatitis C and he had symptoms of fatigue and D. was not 
a candidate for treatment at this time.  The veteran 
indicated that D. had had two myocardial infarctions at age 8 
and doctors did not know D.'s prognosis.  The veteran 
indicated that D. had severe emotional problems, poor self 
esteem, immaturity, poor anger management, severe depression, 
dyslexia, and a learning disability.  The veteran indicated 
that D. had been disabled his entire life and he would not be 
able to earn gainful employment.  The Board notes that at the 
time of May 2005, D. was 23 years old.  As noted above, the 
focus of analysis for purposes of initially establishing 
helpless child status must be on the claimant's condition at 
the time of his or her 18th birthday.  See Dobson, supra.  
For the purposes of initially establishing helpless child 
status, the claimant's condition subsequent to his or her 
eighteenth birthday is not for consideration.   

Thus, the Board concludes that the preponderance of the 
evidence is against the finding that D. was rendered 
permanently incapable of self- support by reason of mental or 
physical defects prior to and at the date of attaining the 
age of 18 years, and the claim is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to VA benefits for D. as a helpless child of the 
veteran is denied.  


REMAND

The record shows that at the hearing before the Board in May 
2005, the veteran reported that he was treated for PTSD by 
Dr. Peprah.  The claims file does not include treatment 
records from Dr. Peprah.  The record shows that the veteran 
is treated at the VA medical center in Las Vegas.  The claims 
folder does not include VA treatment records dated after 
March 2005.  The record further shows that the veteran is 
treated by a social worker, P. Rigabono, on a weekly basis.  
The claims folder does not include records from the social 
worker dated after January 2003.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

The Board also notes that the medical evidence shows that the 
veteran's PTSD may have worsened since the April 2003 VA 
psychiatric examination.  A November 2004 VA treatment record 
indicates that the veteran's PTSD was worse now that the 
veteran was living alone, after the death of his spouse.  
Because of the evidence of worsening, a new examination is 
needed to determine the severity of the service-connected 
disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the veteran's treatment for PTSD from 
Dr. Peprah, from social worker Rigabono 
dated from January 2003, and from the Las 
Vegas VA medical facility dated from 
March 2005.   

2.  The veteran should be afforded a 
psychiatric examination to determine the 
severity of the service-connected PTSD.  
The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should identify all symptoms 
and functional impairment due to the 
PTSD.  The examiner should provide a 
global assessment of functioning (GAF) 
score based on the veteran's PTSD and 
provide an opinion as to the degree of 
occupational and social impairment caused 
by the PTSD.  The examiner should provide 
a rationale for all conclusions.

3.  Then the AMC/RO should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


